IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-50436
                         USDC No. W-96-CV-294



HUMBERTO RUIZ,

                                           Petitioner-Appellant,

versus

GARY L. JOHNSON,
Director, Texas Dep’t
of Criminal Justice,
Institutional Division,
in his official capacity,

                                            Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                           April 28, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Humberto Ruiz, Texas prisoner # A90970325, has filed an

application pursuant to Fed. R. App. P. 24(a) for leave to

proceed in forma pauperis (IFP) on appeal, following the district

court’s dismissal of his habeas corpus petition, which it

construed as a civil rights suit, for failure to state a claim

upon which relief could be granted.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-50436
                                  -2-

     The district court erred in construing Ruiz’s habeas corpus

petition as a civil rights complaint.       See Preiser v. Rodriguez,

411 U.S. 475, 500 (1973).     Because Ruiz has been released from

custody for his state court criminal conviction, his habeas

challenge seeking the restoration of good-time credits is moot.

See Spencer v. Kemna, 118 S. Ct. 978, 983-88 (1978).

     Ruiz’s motions for discovery and for summary judgment are

also DENIED as moot.

     Ruiz has not presented a nonfrivolous issue on appeal.      See

28 U.S.C. § 1915(a).     Because Ruiz has not demonstrated a

nonfrivolous issue for appeal, his motion to proceed IFP is

DENIED, and the appeal is DISMISSED.     See 5th Cir. R. 42.2.

     APPEAL DISMISSED.